Exhibit 10.2

POWELL INDUSTRIES, INC.
2014 EQUITY INCENTIVE PLAN

Purpose of the Plan.  The purpose of the Plan is to: (i) attract and retain the
best available personnel for positions of substantial responsibility, (ii)
provide additional incentive to Employees and Consultants, and (iii) promote the
success of the Company's business.  The Plan permits the grant of Incentive
Stock Options, Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Units, Performance Shares, and Other
Stock-Based Awards.

Definition.  As used in this Plan, the following definitions shall apply:

"Administrator" means the Board or any of its Committees that shall be
administering the Plan, in accordance with Section 4 of the Plan.

"Applicable Laws" means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. federal and state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where Awards are, or
shall be, granted under the Plan.

"Award" means, individually or collectively, a grant under the Plan of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares or Other Stock‑Based Awards.

"Award Agreement" means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.

"Awarded Stock" means the Common Stock subject to an Award.

"Board" means the Board of Directors of the Company.

"Cause" means as defined in an employment agreement or similar agreement between
the Participant and the Company.  If no such agreement exists, or if such an
agreement exists but cause is not defined therein, then "cause" means a
termination of the Participant's employment because of: (1) any act or omission
that constitutes a material breach by the Participant of any of his obligations
under the Plan or Award Agreement; (2) the Participant's conviction of, or plea
of nolo contendere to, (A) any felony or (B) another crime involving dishonesty
or moral turpitude or which could reflect negatively upon the Company or
otherwise impair or impede its operations; (3) the Participant's engaging in any
misconduct, negligence, act of dishonesty, violence or threat of violence
(including any violation of federal securities laws) that is injurious to the
Company or any of its subsidiaries or affiliates; (4) the Participant's material
breach of a written policy of the Company or the rules of any governmental or
regulatory body applicable to the Company; (5) the Participant's refusal to
follow the directions of the Board; or (6) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or
affiliates.  Notwithstanding anything to the contrary, Cause shall be determined
in the sole discretion of the Board.

"Change in Control" means, except as otherwise provided in the Award Agreement,
the occurrence of any of the following events:

Any "person" (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, but other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any affiliate, and other than any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the "beneficial owner" (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company's then outstanding voting
securities;

the sale or disposition by the Company of all or substantially all of the
Company's assets other than (A) the sale or disposition of all or substantially
all of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, at least 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale or
(B) pursuant to a spin-off type transaction, directly or indirectly, of such
assets to the Company's stockholders;

A change in the composition of the Board occurring within a one-year period as a
result of which fewer than a majority of the Directors are Incumbent
Directors.  "Incumbent Directors" are Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company); or

--------------------------------------------------------------------------------

a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

"Code" means the Internal Revenue Code of 1986, as amended, and the U.S.
Treasury regulations promulgated thereunder.  Any reference to a section of the
Code shall be a reference to any successor or amended section of the Code.

"Committee" means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 of the Plan.

"Common Stock" means the Common Stock of the Company, or in the case of
Performance Units, Restricted Stock Units, and certain Other Stock-Based Awards,
the cash equivalent thereof, as applicable.

"Company" means Powell Industries, Inc., a Delaware corporation, and any
successor to Powell Industries, Inc.

"Consultant" means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity.

"Director" means a member of the Board.

"Disability" means as defined in an employment agreement or similar agreement
between the Participant and the Company.  If no such agreement exists, or if
such an agreement exists but disability is not defined therein, then
"disability" means a total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the the term "disability" shall mean that the Participant: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) is
determined by the Social Security Administration to be
disabled.  Notwithstanding the foregoing, the Participant shall not be
considered to have incurred a "disability" unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its sole discretion.

"Dividend Equivalent" means a credit, made at the sole discretion of the
Administrator, to the account of a Participant in an amount equal to the value
of dividends paid on one Share for each Share represented by an Award held by
such Participant.  Under no circumstances shall the payment of a Dividend
Equivalent be made contingent on the exercise of an Option or Stock Appreciation
Right.

"Employee" means any person, including officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company.  Neither service as a
Director nor payment of a director's fee by the Company shall be sufficient to
constitute "employment" by the Company.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means, as of any date, the value of Common Stock determined
as follows:

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the NASDAQ Global Select Market, the
NASDAQ Global Market (formerly the NASDAQ National Market) or the NASDAQ Capital
Market (formerly the NASDAQ SmallCap Market) of the NASDAQ Stock Market, the
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Administrator.  

2

--------------------------------------------------------------------------------

Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

(a)"Incentive Stock Option" means an Option intended to qualify and receive
favorable tax treatment as an incentive stock option within the meaning of
Section 422 of the Code, as designated in the applicable Award Agreement.

(b)"Nonstatutory Stock Option" means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(c)"Option" means an option to purchase Common Stock granted pursuant to the
Plan.

(d)"Other Stock-Based Awards" means any other awards not specifically described
in the Plan that are valued in whole or in part by reference to, or are
otherwise based on, Shares and are created by the Administrator pursuant to
Section 12.

(e)"Outside Director" means an "outside director" within the meaning of
Section 162(m) of the Code.

(f)"Parent" means a "parent corporation" with respect to the Company, whether
now or hereafter existing, as defined in Section 424(e) of the Code.

(g)"Participant" means a Service Provider who has been granted an Award under
the Plan.

(h)"Performance Goals" means goals which have been established by the Committee
in connection with an Award and are based on one or more of the following
criteria, as determined by the Committee in its absolute and sole discretion:
net income; cash flow; cash flow on investment; pre-tax or post-tax profit
levels or earnings; operating income or earnings; closings; return on
investment; earned value added; expense reduction levels; free cash flow; free
cash flow per share; earnings per share; net earnings per share; net earnings
from continuing operations; sales growth; sales volume; economic profit; expense
reduction; controlled expenses; return on assets; return on net assets; return
on equity; return on capital; return on sales; return on invested capital;
organic revenue; growth in managed assets; total shareholder return; stock
price; stock price appreciation; EBITA; adjusted EBITA; EBITDA; adjusted EBITDA;
return in excess of cost of capital; profit in excess of cost of capital; net
operating profit after tax; operating margin; profit margin; adjusted revenue;
revenue; net revenue; operating revenue; net cash provided by operating
activities; net cash provided by operating activities per share; cash conversion
percentage; new sales; net new sales; cancellations; gross margin; gross margin
percentage; revenue before deferral; regulatory body approval for
commercialization of a product; implementation or completion of critical
projects; research; in-licensing; out-licensing; product development; government
relations; compliance; mergers; and acquisitions or sales of assets or
subsidiaries.

(i)"Performance Period" means the time period during which the Performance Goals
or performance objectives must be met.

(j)"Performance Share" means Shares issued pursuant to a Performance Share Award
under Section 10 of the Plan.

(k)"Performance Unit" means, pursuant to Section 10 of the Plan, an unfunded and
unsecured promise to deliver Shares, cash or other securities equal to the value
set forth in the Award Agreement.

(l)"Period of Restriction" means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, the achievement of Performance Goals or other target levels
of performance, or the occurrence of other events as determined by the
Administrator.

(m)"Plan" means this 2014 Equity Incentive Plan.  The Plan was approved by the
Compensation Committee of the Board on December 2, 2013, and by the Company's
stockholders on February 26, 2014.

(n)"Prior Plans" means the following plans sponsored by Company: (i) the 1992
Powell Industries, Inc. Stock Option Plan, and (ii) the Powell Industries, Inc.
2006 Equity Compensation Plan.  The Prior Plans were frozen, effective as of the
date the Company’s stockholders approved the Plan at the annual meeting of the
stockholders held in 2014.

(o)"Restricted Stock" means Shares issued pursuant to a Restricted Stock Award
under Section 8 or issued pursuant to the early exercise of an Option.

3

--------------------------------------------------------------------------------

(p)"Restricted Stock Unit" means, pursuant to Sections 4 and 11 of the Plan, an
unfunded and unsecured promise to deliver Shares, cash or other securities equal
in value to the Fair Market Value of one Share in the Company on the date of
vesting or settlement, or as otherwise set forth in the Award Agreement.

(q)"Retirement" means, except as otherwise provided in an Award Agreement or
unless the Board otherwise determines in writing, the later of (i) the date the
Participant reaches 62 years of age and (ii) the Participants "separation from
service" (as defined by Section 409A of the Code).

(r)"Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to Rule
16b‑3, as in effect when discretion is being exercised with respect to the Plan.

(s)"Section 16(b)" means Section 16(b) of the Exchange Act.

(t)"Service Provider" means an Employee or Consultant.

(u)"Share" means a share of Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(v)"Stock Appreciation Right" or "SAR" means, pursuant to Section 9 of the Plan,
an unfunded and unsecured promise to deliver Shares, cash or other securities
equal in value to the difference between the Fair Market Value of a Share as of
the date such SAR is exercised/settled and the Fair Market Value of a Share as
of the date such SAR was granted, or as otherwise set forth in the Award
Agreement.

(w)"Subsidiary" means a "subsidiary corporation" with respect to the Company,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

Stock Subject to the Plan.

Stock Subject to the Plan.  Subject to the provisions of Section 15 of the Plan,
the maximum aggregate number of Shares that may be issued pursuant to all Awards
under the Plan is 750,000 Shares, representing the remaining shares available
for issuance under the Prior Plans plus the amount of outstanding Common Stock
subject to Lapsed Awards (defined below) under the Prior Plans, all of which may
be subject to Incentive Stock Option treatment.  Shares shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award
that is settled in cash.  Upon payment in Shares pursuant to the exercise of an
Award, the number of Shares available for issuance under the Plan shall be
reduced only by the number of Shares actually issued in such payment.  If a
Participant pays the exercise price (or purchase price, if applicable) of an
Award through the tender of Shares, or if Shares are tendered or withheld to
satisfy any withholding obligations of the Company, the number of Shares so
tendered or withheld shall again be available for issuance pursuant to future
Awards under the Plan.

Lapsed Awards.  If any outstanding Award expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company, the Shares allocable to the terminated portion of the Award or the
forfeited or repurchased Shares shall again be available for grant under the
Plan (the "Lapsed Awards").  Similarly, the shares subject to Lapsed Awards
under the Prior Plans shall add to the maximum number of Shares that are
available for grant under Section 3(a) of the Plan.

Share Reserve.  The Company, during the term of the Plan, shall at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

Administration of the Plan.

Procedure.

Multiple Administrative Bodies.  Different Committees with respect to different
groups of Service Providers may administer the Plan.

Section 162(m).  To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted under this Plan as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more Outside
Directors.

Rule 16b-3.  If a transaction is intended to be exempt under Rule 16b-3 of the
Exchange Act, it shall be structured to satisfy the requirements for exemption
under Rule 16b-3.

4

--------------------------------------------------------------------------------

Other Administration.  Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee constituted to satisfy
Applicable Laws.

Delegation of Authority for Day‑to‑Day Administration.  Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan.  Such delegation may be revoked at any time.

Powers of the Administrator.  Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
the Committee, the Administrator shall have the authority, in its discretion to:

determine the Fair Market Value of Awards;

select the Service Providers to whom Awards may be granted under this Plan;

determine the number of Shares to be covered by each Award granted under this
Plan;

approve forms of Award Agreements for use under the Plan;

determine the terms and conditions, not inconsistent with the terms of the Plan,
of any Award granted under this Plan, including but not limited to, the exercise
price, the time or times when Awards may be exercised (which may be based on
Performance Goals or other performance criteria), any vesting acceleration or
waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

construe and interpret the terms of the Plan and Awards granted pursuant to the
Plan;

prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to the creation and administration of
sub-plans;

amend the terms of any outstanding Award, including the discretionary authority
to extend the post‑termination exercise period of Awards and accelerate the
satisfaction of any vesting criteria or waiver of forfeiture or repurchase
restrictions, provided that any amendment that would adversely affect the
Participant's rights under an outstanding Award shall not be made without the
Participant's written consent.  Notwithstanding the foregoing, an amendment
shall not be treated as adversely affecting the rights of the Participant if the
amendment causes an Incentive Stock Option to become a Nonstatutory Stock Option
or if the amendment is made to the minimum extent necessary to avoid the adverse
tax consequences of Section 409A of the Code;

allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld.  The Fair Market Value of
any Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined, and all elections by a Participant to have
Shares or cash withheld for this purpose shall be made in such form and under
such conditions as the Administrator may deem necessary or advisable;

authorize any person to execute on behalf of the Company any instrument required
to effect the grant of an Award previously granted by the Administrator;

allow a Participant to defer the receipt of the payment of cash or the delivery
of Shares that would otherwise be due to the Participant under an Award;

determine whether Awards shall be settled in Shares, cash or in a combination of
Shares and cash;

determine whether Awards shall be adjusted for Dividend Equivalents;

create Other Stock-Based Awards for issuance under the Plan;

establish a program whereby Service Providers designated by the Administrator
can reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;

impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by a Participant or other subsequent
transfers by the Participant of any Shares issued as a result of or under an
Award,

5

--------------------------------------------------------------------------------

including without limitation, (A) restrictions under an insider trading policy,
and (B) restrictions as to the use of a specified brokerage firm for such
resales or other transfers;

establish one or more programs under the Plan to permit selected Participants
the opportunity to elect to defer receipt of consideration upon exercise of an
Award, satisfaction of Performance Goals or other performance criteria, or other
event that absent the election, would entitle the Participant to payment or
receipt of Shares or other consideration under an Award; and

make all other determinations that the Administrator deems necessary or
advisable for administering the Plan.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the
Administrator.  However, the Administrator may not exercise any right or power
reserved to the Board.

Prohibition on Repricing of Options.  Notwithstanding anything in the Plan to
the contrary, no repricing of Options can be effectuated without the prior
approval of the Company’s stockholders.

Effect of Administrator's Decision.  The Administrator's decisions,
determinations, actions and interpretations shall be final, conclusive and
binding on all persons having an interest in the Plan.

Indemnification.  The Company shall defend and indemnify members of the Board,
officers and Employees of the Company or of a Parent or Subsidiary whom
authority to act for the Board, the Administrator or the Company is delegated
("Indemnitees") to the maximum extent permitted by law against (i) all
reasonable expenses, including reasonable attorneys' fees incurred in connection
with the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein (collectively, a "Claim"), to which any of
them is a party by reason of any action taken or failure to act in connection
with the Plan, or in connection with any Award granted under the Plan; and (ii)
all amounts required to be paid by them in settlement the Claim (provided the
settlement is approved by the Company) or required to be paid by them in
satisfaction of a judgment in any Claim.  However, no person shall be entitled
to indemnification to the extent he is determined in such Claim to be liable for
gross negligence, bad faith or intentional misconduct.  In addition, to be
entitled to indemnification, the Indemnitee must, within 30 days after written
notice of the Claim, offer the Company, in writing, the opportunity, at the
Company's expense, to defend the Claim.  The right to indemnification shall be
in addition to all other rights of indemnification available to the Indemnitee.

Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Units, Performance Shares, and Other
Stock-Based Awards may be granted to Service Providers.  Incentive Stock Options
may be granted only to Employees.

Limitations.

$100,000 Limitation for Incentive Stock Options.  Each Option shall be
designated in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option.  However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds $100,000, such Options shall be treated as Nonstatutory
Stock Options.  For purposes of this Section 6(a), Incentive Stock Options shall
be taken into account in the order in which they were granted.  The Fair Market
Value of the Shares shall be determined as of the time the Options with respect
to such Shares are granted.

Special Annual Limits.  Subject to Section 15 of the Plan, the maximum number of
Shares that may be subject to Options or Stock Appreciation Rights granted to
any Service Provider in any calendar year shall equal 250,000 Shares and contain
an exercise price equal to the Fair Market Value of the Common Stock as of the
date of grant.  Subject to Section 15 of the Plan, the maximum number of Shares
that may be subject to Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units and Other Stock-Based Awards granted to any Service
Provider in any calendar year shall equal 100,000 Shares.  Subject to Section 15
of the Plan, the maximum dollar amount that may be subject to cash awards
granted to any Service Provider in any calendar year shall equal $2,500,000.

Options.

Term of Option.  The term of each Option shall be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term shall be 10 years
from the date of grant or such shorter term as may be provided in the Award
Agreement.  Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five years from the date of grant or such shorter term as
may be provided in the Award Agreement.

6

--------------------------------------------------------------------------------

Option Exercise Price and Consideration.

Exercise Price.  The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

In the case of an Incentive Stock Option

granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than 10% of the total combined voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant.

granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

In the case of a Nonstatutory Stock Option, the per Share exercise price shall
be determined by the Administrator, but shall not be less than Fair Market Value
per Share on the date of grant.

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price of less than 100% of the Fair Market Value per Share on the date of grant
pursuant to a transaction described in, and in a manner consistent with, Section
424(a) of the Code.

Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.  The Administrator, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.

Form of Consideration.  The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment.  In the
case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant.  Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

cash;

check;

other Shares which meet the conditions established by the Administrator to avoid
adverse accounting consequences (as determined by the Administrator);

consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

any combination of the foregoing methods of payment; or

any other consideration and method of payment for the issuance of Shares
permitted by Applicable Laws.

Exercise of Option.

Procedure for Exercise; Rights as a Stockholder.  Any Option granted under this
Plan shall be exercisable according to the terms of the Plan and at such times
and under such conditions as determined by the Administrator and set forth in
the Award Agreement.  An Option shall be deemed exercised when the Company
receives: (x) written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option, and (y) full
payment for the Shares with respect to which the Option is exercised (including
provision for any applicable tax withholding).  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Awarded Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment shall be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan or the applicable Award Agreement.  Exercising an
Option in any manner shall decrease the number of Shares thereafter available
for sale under the Option, by the number of Shares as to which the Option is
exercised.

7

--------------------------------------------------------------------------------

Termination of Relationship as a Service Provider.  If a Participant ceases to
be a Service Provider, other than upon the Participant's death or Disability,
the Participant may exercise his Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement).  In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for 90 days
following the Participant's termination after which the Option shall
terminate.  Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan.  If the
Participant does not exercise his Option as to all of the vested Shares within
the time specified by the Award Agreement, the Option shall terminate, and the
remaining Shares covered by the Option shall revert to the Plan.

Disability of Participant.  If a Participant ceases to be a Service Provider as
a result of his Disability, the Participant may exercise his Option, to the
extent vested, within the time specified in the Award Agreement (but in no event
later than the expiration of the term of the Option as set forth in the Award
Agreement).  If no time for exercise of the Option on Disability is specified in
the Award Agreement, the Option shall remain exercisable for 12 months following
the Participant's termination for Disability.  Unless otherwise provided by the
Administrator, on the date of termination for Disability, the unvested portion
of the Option shall revert to the Plan.  If after termination for Disability,
the Participant does not exercise his Option as to all of the vested Shares
within the time specified by the Award Agreement, the Option shall terminate and
the remaining Shares covered by such Option shall revert to the Plan.

Death of Participant.  If a Participant dies while a Service Provider, the
Option, to the extent vested, may be exercised within the time specified in the
Award Agreement (but in no event may the Option be exercised later than the
expiration of the term of the Option as set forth in the Award Agreement), by
the beneficiary designated by the Participant prior to his death; provided that
such designation must be acceptable to the Administrator.  If no beneficiary has
been designated by the Participant, then the Option may be exercised by the
personal representative of the Participant's estate, or by the persons to whom
the Option is transferred pursuant to the Participant's will or in accordance
with the laws of descent and distribution.  If the Award Agreement does not
specify a time within which the Option must be exercised following a
Participant's death, it shall be exercisable for 12 months following his
death.  Unless otherwise provided by the Administrator, if at the time of death,
the Participant is not vested as to his entire Option, the Shares covered by the
unvested portion of the Option shall immediately revert to the Plan.  If the
Option is not exercised as to all of the vested Shares within the time specified
by the Administrator, the Option shall terminate, and the remaining Shares
covered by such Option shall revert to the Plan.

Restricted Stock.

Grant of Restricted Stock.  Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, shall determine.

Restricted Stock Agreement.  Each Award of Restricted Stock shall be evidenced
by an Award Agreement that shall specify the Period of Restriction, the number
of Shares granted, and such other terms and conditions as the Administrator, in
its sole discretion, shall determine.  Unless the Administrator determines
otherwise, Shares of Restricted Stock shall be held by the Company as escrow
agent until the restrictions on the Shares have lapsed.

Removal of Restrictions.  Except as otherwise provided in this Section 8, Shares
of Restricted Stock covered by each Award made under the Plan shall be released
from escrow as soon as practical after the last day of the Period of
Restriction.  The Administrator, in its sole discretion, may accelerate the time
at which any restrictions shall lapse or be removed.

Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock may exercise full voting rights with respect to those
Shares, unless the Administrator determines otherwise.

Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.  If any dividends or distributions
are paid in Shares, the Shares shall be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

Stock Appreciation Rights

Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion.  The Administrator
shall have complete

8

--------------------------------------------------------------------------------

discretion to determine the number of SARs granted to any Service Provider.  The
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan,
including the sole discretion to accelerate exercisability at any time.  

SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, shall
determine.

Expiration of SARs.  A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, as set forth in the
Award Agreement.  Notwithstanding the foregoing, the rules of Sections 7(d)(ii),
7(d)(iii) and 7(d)(iv) shall also apply to SARs.

Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

The difference between the Fair Market Value of a Share on the date of exercise
over the exercise price; times

The number of Shares with respect to which the SAR is exercised.

At the sole discretion of the Administrator, the payment upon the exercise of a
SAR may be in cash, in Shares of equivalent value, or in some combination
thereof.

Performance Units and Performance Shares.

Grant of Performance Units and Performance Shares.  Subject to the terms and
conditions of the Plan, Performance Units and Performance Shares may be granted
to Service Providers at any time and from time to time, as shall be determined
by the Administrator in its sole discretion.  The Administrator shall have
complete discretion in determining the number of Performance Units and
Performance Shares granted to each Service Provider.

Value of Performance Units and Performance Shares.  Each Performance Unit shall
have an initial value established by the Administrator on or before the date of
grant.  Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant.

Performance Objectives and Other Terms.  The Administrator shall set Performance
Goals or other performance objectives in its sole discretion which, depending on
the extent to which they are met, shall determine the number or value of
Performance Units and Performance Shares that shall be paid out to the
Participant.  Each award of Performance Units or Performance Shares shall be
evidenced by an Award Agreement that shall specify the Performance Period and
such other terms and conditions as the Administrator in its sole discretion
shall determine.  The Administrator may set Performance Goals or performance
objectives based upon the achievement of Company‑wide, divisional, or individual
goals (including solely continued service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its sole
discretion.

Earning of Performance Units and Performance Shares.  After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals or performance objectives have been achieved.  After the grant of
Performance Units or Performance Shares, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for the Performance
Unit or Performance Share.

Form and Timing of Payment of Performance Units and Performance Shares.  Payment
of earned Performance Units and Performance Shares shall be made after the
expiration of the applicable Performance Period at the time determined by the
Administrator.  The Administrator, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash, in Shares (which
have an aggregate Fair Market Value equal to the value of the earned Performance
Units or Performance Shares, as applicable, at the close of the applicable
Performance Period) or in a combination of cash and Shares.

Cancellation of Performance Units or Performance Shares.  On the date set forth
in the Award Agreement, all unearned or unvested Performance Units and
Performance Shares shall be forfeited to the Company, and again shall be
available for grant under the Plan.

Restricted Stock Units.  Restricted Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in a lump sum, installments or on a
deferred basis, in accordance with rules and procedures established by the
Administrator

9

--------------------------------------------------------------------------------

Other Stock-Based Awards.  Other Stock-Based Awards may be granted either alone,
in addition to, or in tandem with, other Awards granted under the Plan and/or
cash awards made outside of the Plan.  The Administrator shall have authority to
determine the Service Providers to whom and the time or times at which Other
Stock-Based Awards shall be made, the amount of such Other Stock-Based Awards,
and all other conditions of the Other Stock-Based Awards, including any dividend
or voting rights and whether the Award should be paid in cash.

Leaves of Absence.  Unless the Administrator provides otherwise, vesting of
Awards granted under this Plan shall be suspended during any unpaid leave of
absence and shall resume on the date the Participant returns to work on a
regular schedule as determined by the Company; provided, however, that no
vesting credit shall be awarded for the time vesting has been suspended during
such leave of absence.  A Service Provider shall not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no leave of absence may
exceed 90 days, unless reemployment upon expiration of such leave is guaranteed
by statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is not guaranteed by statute or contract, then at the
end of three months following the expiration of the leave of absence, any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by shall or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

Adjustments; Dissolution or Liquidation; Change in Control.

Adjustments.  In the event of any change in the outstanding Shares of Common
Stock by reason of any stock split, stock dividend or other non‑recurring
dividends or distributions, recapitalization, merger, consolidation, spin‑off,
combination, repurchase or exchange of stock, reorganization, liquidation,
dissolution or other similar corporate transaction that affects the Common
Stock, an adjustment shall be made, as the Administrator deems necessary or
appropriate, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.  Such
adjustment may include an adjustment to the number and class of Shares which may
be delivered under the Plan, the number, class and price of Shares subject to
outstanding Awards, the number and class of Shares issuable pursuant to Options,
and the numerical limits in Sections 3 and 6(b).  Notwithstanding the preceding,
the number of Shares subject to any Award always shall be a whole number.

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practical prior to the effective date of the proposed transaction.  The
Administrator, in its sole discretion, may provide for a Participant to have the
right to exercise his Award, to the extent applicable, until 10 days prior to
the transaction as to all of the Awarded Stock covered thereby, including Shares
as to which the Award would not otherwise be exercisable.  In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated.  To the extent it has not been
previously exercised or vested, an Award shall terminate immediately prior to
the consummation of such proposed action.

Change in Control.  This Section 15(c) shall apply except to the extent
otherwise provided in the Award Agreement.

Stock Options and SARs.  In the event of a Change in Control, the Participant
shall fully vest in and have the right to exercise each outstanding Option and
SAR as to all of the Awarded Stock, including Shares as to which it would not
otherwise be vested or exercisable.  The Administrator shall notify the
Participant in writing or electronically that the Option or SAR shall be
exercisable, to the extent vested, for a period of up to 15 days from the date
of such notice, and the Option or SAR shall terminate upon the expiration of
such period.

Restricted Stock, Performance Shares, Performance Units, Restricted Stock Units
and Other Stock-Based Awards.  In the event of a Change in Control, the
Participant shall fully vest in each outstanding Award of Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, and Other
Stock‑Based Award, including as to Shares or Units that would not otherwise be
vested, all applicable restrictions shall lapse, and all performance objectives
and other vesting criteria shall be deemed achieved at targeted levels.

Date of Grant.  The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
a later date as is determined by the Administrator.  Notice of the determination
shall be provided to each Participant within a reasonable time after the date of
such grant.

10

--------------------------------------------------------------------------------

Board and Stockholder Approval; Term of Plan.  The Plan became effective on
December 2, 2013, subject to approval from the Company’s stockholders.  From its
effectiveness, the Plan shall continue in effect for a term of ten years unless
terminated earlier under Section 18 of the Plan.

Amendment and Termination of the Plan.

Amendment and Termination.  The Board may at any time amend, alter, suspend or
terminate the Plan.

Stockholder Approval.  The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary to comply with Applicable Laws.

Effect of Amendment or Termination.  No amendment, alteration, suspension, or
termination of the Plan shall materially or adversely impair the rights of any
Participant, unless otherwise mutually agreed upon by the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.  Termination of the Plan shall not affect the Administrator's
ability to exercise the powers granted to it under this Plan with respect to
Awards granted under the Plan prior to the date of termination.

Conditions upon Issuance of Shares.

Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

Investment Representations.  As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving the Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute the Shares if, in the opinion of counsel for the Company,
such a representation is required.

Taxes.  No Shares shall be delivered under the Plan to any Participant or other
person until the Participant or other person has made arrangements acceptable to
the Administrator for the satisfaction of any non‑U.S., U.S.‑federal,
U.S.‑state, or local income and employment tax withholding obligations,
including, without limitation, obligations incident to the receipt of
Shares.  Upon exercise or vesting of an Award, the Company shall withhold or
collect from the Participant an amount sufficient to satisfy such tax
obligations, including, but not limited to, by surrender of the whole number of
Shares covered by the Award sufficient to satisfy the minimum applicable tax
withholding obligations incident to the exercise or vesting of an Award.

Severability.  Notwithstanding any contrary provision of the Plan or an Award to
the contrary, if any one or more of the provisions (or any part thereof) of this
Plan or the Awards shall be held invalid, illegal, or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal, and
enforceable, and the validity, legality, and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

Inability to Obtain Authority.  The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

No Rights to Awards.  No eligible Service Provider or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator shall be obligated to treat Participants or any other
person uniformly.

No Stockholder Rights.  Except as otherwise provided in an Award Agreement, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by an Award until the Participant becomes the record owner of the
Shares.

Fractional Shares.  No fractional Shares shall be issued and the Administrator
shall determine, in its sole discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down as appropriate.

Governing Law.  The Plan, all Award Agreements, and all related matters, shall
be governed by the laws of the State of Texas, without regard to choice of law
principles that direct the application of the laws of another state.

11

--------------------------------------------------------------------------------

No Effect on Terms of Employment or Consulting Relationship.  The Plan shall not
confer upon any Participant any right as a Service Provider, nor shall it
interfere in any way with his right or the right of the Company or a Parent or
Subsidiary to terminate the Participant's service at any time, with or without
cause, and with or without notice.

Unfunded Obligation.  This Section 27 shall only apply to Awards that are not
settled in Shares.  Participants shall have the status of general unsecured
creditors of the Company.  Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974, as amended.  Neither the Company nor any Parent or Subsidiary shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations.  The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations under this Plan.  Any investments or the creation or maintenance of
any trust for any Participant account shall not create or constitute a trust or
fiduciary relationship between the Administrator, the Company or any Parent or
Subsidiary and Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant's creditors in any assets of the
Company or Parent or Subsidiary.  The Participants shall have no claim against
the Company or any Parent or Subsidiary for any changes in the value of any
assets that may be invested or reinvested by the Company with respect to the
Plan.

Section 409A.  It is the intention of the Company that no Award shall be
"deferred compensation" subject to Section 409A of the Code, unless and to the
extent that the Administrator specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted
accordingly.  The following rules shall apply to Awards intended to be subject
to Section 409A of the Code ("409A Awards"):

Any distribution of a 409A Award following a separation from service that would
be subject to Section 409A(a)(2)(A)(i) of the Code as a distribution following a
separation from service of a "specified employee" (as defined under Section
409A(a)(2)(B)(i) of the Code) shall occur no earlier than the expiration of the
six‑month period following such separation from service.

In the case of a 409A Award providing for distribution or settlement upon
vesting or lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution or settlement shall be made no later than
March 15 of the calendar year following the calendar year in which such 409A
Award vested or the risk of forfeiture lapsed.

In the case of any distribution of any other 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution shall be made not later than the end of the
calendar year during which the settlement of the 409A Award is specified to
occur.

Construction.  Headings in this Plan are included for convenience and shall not
be considered in the interpretation of the Plan.  References to sections are to
Sections of this Plan unless otherwise indicated.  Pronouns shall be construed
to include the masculine, feminine, neutral, singular or plural as the identity
of the antecedent may require.  This Plan shall be construed according to its
fair meaning and shall not be strictly construed against the Company.

Compensation Recoupment.  All compensation and Awards payable or paid under the
Plan and any sub-plans shall be subject to the Company's ability to recover
incentive-based compensation from executive officers pursuant to the Powell
Industries, Inc. Executive Incentive Award Recoupment Policy, as is required by
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
any regulations or rules promulgated thereunder, or any other
"clawback" provision required by applicable law or the listing standards of any
applicable stock exchange or national market system.

*     *     *     *     *

12